Citation Nr: 1401925	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  08-25 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California



THE ISSUE

Entitlement to a rating in excess of 20 percent for low back strain.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechner, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 1956 to June 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the St. Petersburg, Florida RO that continued the 20 percent rating assigned for the Veteran's low back disability.   The Veteran's claims file is now in the jurisdiction of the Oakland, California RO.  In May 2012, the Board remanded the matter for further development.  In December 2012, the Veteran submitted additional evidence with a waiver of RO initial consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's service-connected low back disability is not shown to at any time have been manifested by limitation of thoracolumbar spine forward flexion to 30 degrees or less or by ankylosis of the spine; incapacitating episodes of disc disease and/or separately ratable neurological manifestations are not shown.


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the Veteran's low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5237-5243 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of the claims.  While he did not receive complete notice prior to the initial rating decision, June 2007, February 2008, and September 2008 letters provided essential notice prior to the readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The September 2008 letter provided notice of what was needed to substantiate an increased rating claim and explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  A November 2012 supplemental statement of the case (SSOC) readjudicated the matter after the appellant was given an opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in July 2007 and August 2012, which will be discussed in greater detail below, though the Board finds these examinations (cumulatively) to be adequate as they included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40.

The RO has evaluated the Veteran's service-connected low back disability under Code 5237 as low back strain, consistent with the diagnosis on VA examination.  Inasmuch as there is a specific diagnostic code for intervertebral disc syndrome (Code 5243) which is also diagnosed, and because that code provides for rating under alternate criteria in addition to those for rating degenerative joint disease, and thus is potentially more favorable, the Board finds that the proper code for rating the Veteran's low back disability is Code 5243.

Intervertebral disc syndrome is rated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes whichever method results in the higher evaluation when all disabilities are combined under 4.25.  38 C.F.R. § 4.71a, Code 5243.

Lumbosacral or cervical strain is evaluated under Code 5237, and intervertebral disc syndrome is evaluated under Code 5243.  The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Formula a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, with combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the General Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

For purposes of rating based on incapacitating episodes under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.  [As no episodes requiring bed rest prescribed by a physician and treatment by a physician are shown in the instant case, further discussion of the criteria for rating based on incapacitating episodes is not necessary.]

The Veteran's claim for an increased rating was received in March 2007.  The relevant period for consideration in this appeal begins one year prior to that submission (i.e., in March 2006).

On April 2006 private treatment, the Veteran complained of right-sided sciatica with some weakness in his legs from time to time. On physical examination, his back was uncomfortable and tender and aggravated by hyper-extension.  Straight leg raising was negative, and his reflexes were 1+ and symmetrical.  The assessments included sciatica.

On April 2007 private treatment, the Veteran complained of back pain with gradually increasing stiffness the day before.  He reported that the pain was mostly in the mid-lumbar spine but radiated into the lower lumbosacral spine.  On physical examination, range of motion of the back was minimal with severe spasm over the lower lumbosacral spine.  Straight leg raising was negative.  He could barely move more than about 20 degrees in flexion and extension.  The impression was severe muscle spasm and strain of the lower lumbosacral spine.  

On subsequent April 2007 treatment, the Veteran reported that his back sprain was much better.  On physical examination, he had a 60 percent range of motion for flexion and extension.  Mild sciatic notch pain was noted bilaterally.  Straight leg raising was negative and deep tendon reflexes were normal.  X-rays showed lumbosacral disk disease with arthritis.

On May 2007 private treatment, the Veteran reported that the back pain was mostly gone and he was just stiff, mostly in the morning.  He reported no leg pain.  On physical examination, there was tenderness over the lower lumbosacral spine and mild sciatic notch pain.  Straight leg raising was positive at 80 degrees bilaterally but there was stiffness throughout.  Positive straight leg raising was noted bilaterally with hips' range of motion of about 50 percent.  The impression was osteoarthritis of the back and hips.

On July 2007 VA examination, the Veteran reported that he was told the previous year that he had a herniated disc in his lumbosacral spine.  He denied any work-related injuries, motor vehicle accidents, or slip and fall accidents affecting his lumbosacral spine.  He reported constant lower back pain up to 7 out of 10.  He experienced stiffness in his back, mostly in the morning hours when getting out of bed, with instability.  Precipitating factors included any prolonged standing or sitting, which caused stiffness in his back.  Alleviating factors included resting and using prescribed muscle relaxants, which he took about once a week.  He denied use of assistive devices including crutches, braces, canes, or corrective shoes.  He reported pain on a regular basis of mild intensity and denied any flare-ups affecting his lower back.  He denied any surgical intervention or episodes of dislocation of his lumbosacral spine.  He reported that he was working on a part-time basis, and he experienced increased stiffness and pain with prolonged sitting, repetitive bending, or lifting.  He denied loss of bowel or bladder control, and stated that the pain was mostly in his lower back without any radiation.  He denied incapacitating episodes requiring bedrest prescribed by a physician during the previous 12 months.

On physical examination, the Veteran's gait was mildly antalgic and he had difficulty going from a sitting to a standing position.  Forward flexion was to 70 degrees, hyperextension was to 20 degrees bilaterally, lateral bending was to 30 degrees bilaterally, and lateral rotation was to 30 degrees bilaterally.  The Veteran reported pain during right lateral bending, hyperextension, and forward flexion.  The examiner noted there was no loss in any range of motion due to pain, weakness, fatigability, or lack of motion after three repetitions.  Motor strength of the upper and lower extremities was 4 to 5 out of 5, bilaterally.  Deep tendon reflexes were mildly diminished below the waist at 0 to 1+ bilaterally.  Upper and lower extremity sensory function was intact.  Straight leg raises were negative bilaterally.  X-rays of the lumbosacral spine showed a trace anterior listhesis of L4 on L5 with unusually mild degenerative changes.  The diagnosis was chronic lumbosacral strain with no current radiculopathy.

On June 2012 private treatment, the Veteran reported that about three weeks earlier, his back pain had increased and begun to radiate across his back from the mid-lower back to the sacral area, although not into the lower leg or thigh.  He reported that he could barely get up and out of bed.  On physical examination, the Veteran exhibited decreased range of motion, tenderness, pain, and spasm.  There was no bony tenderness, no swelling, no edema, and a normal pulse.  

On August 2012 VA examination, the Veteran reported that his back pain was treated with Vicodin with fair results; he had been treated with chiropractic care in the past with poor results.  He also self treated with activity limitation. He reported daily flare-ups upon walking more than a block, which he treated with Vicodin and rest.  He reported being significantly limited in his ability to exercise or engage in recreational activities.  He was able to engage in personal activities of daily living but had difficulty with chores around the house; he hired someone to help with these tasks.  He reported that he mostly rested and lived a sedentary lifestyle due to his back condition.  

On physical examination, forward flexion was to 55 degrees, with objective evidence of painful motion beginning at 45 degrees.  Extension was to 10 degrees, with objective evidence beginning at 5 degrees.  Lateral flexion was to 15 degrees bilaterally, with objective evidence of painful motion at 15 degrees bilaterally.  Lateral rotation was to 15 degrees bilaterally, with objective evidence of painful motion at 15 degrees bilaterally.  On repetitive use testing, forward flexion was to 55 degrees, extension was to 10 degrees, lateral flexion was to 15 degrees bilaterally, and lateral rotation was to 15 degrees bilaterally.  The examiner stated that there was no additional limitation in range of motion following repetitive-use testing; his limitations after repetitive use included less movement than normal; weakened movement; pain on movement; interference with sitting, standing, and/or weight bearing; and walking with a slow antalgic gait due to back pain.  There was pain on palpation of the lumbosacral spinous processes and muscles, but there was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was normal.  Deep tendon reflex testing was normal.  Sensory testing was normal.  Straight leg raising was negative bilaterally.  The Veteran reported no radicular pain or other signs or symptoms due to radiculopathy; he reported no other neurologic abnormalities, such as bowel or bladder problems, related to the back disability.  He denied having any incapacitating episodes of intervertebral disc syndrome over the previous 12 months.  He reported occasional use of a cane for flare-ups of lower back pain or when having to walk more than a block.  Lumbosacral spine  X-rays showed moderately advanced degenerative disc disease at L4-L5, and first degree degenerative anterior subluxation of L4 on L5, with mild progression of the disease since the previous study.  The diagnoses included lumbosacral degenerative disc and joint disease and lumbosacral chronic strain.  The Veteran reported that he does not currently desire to work in his usual occupation as air crew life support and that he would not be able to work in this occupation due to his lower back condition; he stated that he would be able to work in a sedentary occupation.

An August 2012 MRI of the lumbar spine showed moderate degenerative changes in the lower lumbar spine.  In October 2012 and November 2012, the Veteran underwent radiofrequency ablation for treatment of low back pain.

Additional VA and private treatment records through November 2012 show symptomatology largely similar to that found on the VA examinations described above.

At no time has there been evidence of forward flexion of the Veteran's thoracolumbar spine limited to 30 degrees or less, nor is there any evidence of ankylosis of the entire thoracolumbar spine.  The Board notes the findings on April 2007 private treatment that the Veteran could barely move more than about 20 degrees in flexion and extension; the impression at that time was severe muscle spasm and strain of the lower lumbosacral spine.  However, the evidence also clearly reflects this was a temporary exacerbation of the low back disability, as by May 2007 he reported that the back pain was mostly gone; therefore, these findings do not show a distinct period of increased disability for which a "staged" increased rating could be granted.  On July 2007 VA examination, forward flexion was to 70 degrees with pain.  On August 2012 VA examination, forward flexion was to 55 degrees, with objective evidence of painful motion beginning at 45 degrees; on repetitive-use testing, forward flexion was to 55 degrees.  As the symptoms and associated impairment of function of the low back disability fall squarely within the parameters of the criteria for the 20 percent rating assigned, and never meet (or approximate) the criteria for the next higher (40 percent) rating under the General Formula, a rating in excess of 20 percent under the General Formula criteria is clearly not warranted.  

As is noted above, lumbosacral disc disease may be alternatively rated based on incapacitating episodes.  On July 2007 and August 2012 VA examinations, the Veteran reported that he had not experienced any incapacitating episodes that required him to be placed on bedrest prescribed by a physician for his low back disability.  Therefore, there is no basis for rating the disability based on incapacitating episodes.  

Neurological manifestations of lumbosacral disc disease are separately rated under an appropriate Code (and such rating is to then be combined with the rating under the General Formula).  On VA examinations, neurologic evaluation was consistently normal, and there was no evidence of radiculopathy; neurological manifestations were not noted or alleged.  Therefore, a separate rating for neurological manifestations is not warranted.

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.

The Board has considered whether this matter warrants referral to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) explained the analytical steps necessary to determine whether referral for extraschedular consideration is warranted: It must first be determined whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

Here, the symptoms and impairment resulting from the Veteran's low back disability fall squarely within the criteria for the 20 percent schedular rating assigned.  The record does not reflect (or suggest) any symptoms/impairment of these disabilities not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  Notably, the record also does not show hospitalizations or marked interference with employability due to the back disability. 

The Veteran reported on August 2012 VA examination that he would be able to work in a sedentary occupation; therefore, the matter of entitlement to a TDIU rating is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 20 percent for low back disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


